DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claims 1-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jenkins (US PG PUB 2013/0026186).
Regarding claims 1, 8, and 15, Jenkins discloses a child resistant bottle (item 10, figure 1) comprising: 
a cap assembly (items 74, 88, 100, figure 1) comprising a cap (item 88, figure 1), a pump assembly (items 74, 100, figure 1) and a child-proof locking mechanism (items 84, 86, figures 10-12)  to secure the cap to the pump assembly; and 
a base assembly (item 12, figures 1-3), the cap assembly configured to permanently secure to the base assembly with a press fit (via tabs 18, 20, figures 1-3, paragraphs [0027], [0035], reservoir 12 attaches to cap 74 and pump assembly via protrusions 18, 20, 78).
Regarding claims 2, 9, and 16, Jenkins discloses that the pump assembly comprises: a nozzle (item 98, figure 1); a neck (figure 1); a pump engine (components of pump 100 such as items 68, 69, 70, 64, 46, 58, figure 1); and a dip stem (item 68, figure 1).
Regarding claims 3 and 10, Jenkins discloses that the pump assembly comprises an airless pump system (figure 1, the pump does not have inlets for air to enter the system and also does not contain a propellant to move the material upwards but rather comprises a follower piston 38 which reduces the volume of the cavity 14 as material is dispensed from pump 100, paragraph [0042]).).
	Regarding claims 4, 11, and 17, Jenkins discloses that the base assembly includes a cavity (figure 1).
	Regarding claims 5, 12, and 18, Jenkins discloses that the cavity is configured to house a fluid (paragraph [0008]).
	Regarding claims 6, 7, 13, and 14, Jenkins discloses that the cavity includes a plug (item 38, figure 1) and the size of the plug sets a volume of fluid housed in the cavity (the size of the piston 38 would determine the total volume that can be contained in cavity 14, figure 1).


Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following prior arts disclose subject matter related to fluid dispensers with child-proof caps that attach to dispensing mechanisms: US PN 5,520,305, US PN 6,161,711, US PN 6,196,423, US PG PUB 2003/0168473, US PN 6,959,842, and US PN 8,584,902.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL J PANCHOLI whose telephone number is (571)272-9324. The examiner can normally be reached Monday - Thursday (9 am - 7 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Vishal Pancholi/Primary Examiner, Art Unit 3754